DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should not refer to purported merits of the invention (see abstract lines 4-6). Correction is required. See MPEP 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 11 is objected to because of the following informalities:  “the stiffeners are formed as crack stopper elements are shaped are shaped for crack stopping” should read “the stiffeners are formed as crack stopper elements and shaped for crack stopping.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lachmann (US 2742247 A).
	Regarding claim 1, Lachmann teaches an aircraft structure configured for hybrid laminar flow control (Lachmann, column 1, lines 64-67, structure designed to control laminar flow) comprising a perforated panel having an inner surface directed to a structure interior (Lachmann, figure 5, see callout below, interior structure), an outer surface configured to be contact with an ambient flow (Lachmann, figure 5, see callout below, outer surface), and a plurality of micro pores connecting the inner and outer surfaces (Lachmann, figure 5, see callout below, micropores), and
at least one elongate crack stopper element (Lachmann, figure 5, item 20, reinforcing strip acts a crack stopping element) attached to the inner surface of the perforated panel (Lachmann, figure 5, see callout below, crack stopper element) and extending in a spanwise direction of the aircraft structure (Lachmann, column 4, lines 65-70, spanwise strip), wherein the at least one elongate crack stopper element is configured to inhibit crack propagation within the perforated panel (Lachmann, figure 5, reinforcing strip acts to inhibit crack propagation), wherein the micro-pores are configured to influence the ambient flow over the outer surface to increase aerodynamic lift or reduce aerodynamic drag (Lachmann, column 1, lines 19-48, micropores are used to suck air from the boundary layer and thereby reduce drag).

    PNG
    media_image1.png
    263
    552
    media_image1.png
    Greyscale

	Regarding claim 2, Lachmann teaches the aircraft structure according to claim 1, wherein the at least one elongate crack stopper element extends in a main load direction of the aircraft structure (Lachmann, column 4, lines 65-70, spanwise direction is the main load direction for a wing).

	Regarding claim 5, Lachmann teaches the aircraft structure according to claim 1, wherein the at least one elongate crack stopper element includes two adjacent crack stopper elements and each of the two adjacent crack stopper elements has a width (w) in a range of 1/100 to 1/1 of the distance (d) between the two adjacent crack stopper elements (Lachmann, figure 3, reinforcement strips have a width approximately ½ of the distance between strips).

	Regarding claim 6, Lachmann teaches the aircraft structure according to claim 1, wherein the micro pores in the perforated panel extend through the at least one elongate crack stopper element (Lachmann, figure 5, see callout above for micropores, column 3 lines 7-11, and column 4 lines 67-70,  perforations in outer surface strip and reinforcing strip are used to suck air through the skin and are hence aligned).

	Regarding claim 7, Lachmann teaches the aircraft structure according to claim 1, further comprising an inner panel mounted to the perforated panel via stiffeners that are attached to the inner surface of the perforated panel (Lachmann, figure 5, items 12 and 13, corrugated sheet member acting as stiffener and inner skin attached to the upper perforated skin via the stiffener).

	Regarding claim 14, Lachmann teaches an aerodynamic structure on an aircraft comprising:
a perforated skin panel included an outer surface configured to be in contact with an ambient airflow (Lachmann, figure 5, see callout below, outer surface) and inner surface opposite to the outer surface and facing an interior of the aerodynamic structure (Lachmann, figure 5, see callout below, interior structure), and micro pores extending through the perforated skin panel and connecting the inner and outer surfaces (Lachmann, column 1, lines 19-48, micropores are used to suck air from the boundary layer and thereby reduce drag), and
crack stopper elements (Lachmann, figure 5, item 20, reinforcing strip acts as a crack stopper element) bonded to the inner surface of the perforated skin panel such that the crack stopper elements overlap at least some of the micro pores (Lachmann, figure 5, see callout below, micropores extend through reinforcement strip), wherein the crack stopper elements extend in a spanwise direction of the aerodynamic structure (Lachmann, column 4, lines 65-70, spanwise strip);
wherein a plurality of the crack stopper elements are oriented in a spanwise direction of the aerodynamic structure and the crack stopper elements each have a width narrower than a gap between adjacent crack stopper elements (Lachmann, figure 3, reinforcement strips have a width approximately ½ of the distance between strips), and
wherein the aerodynamic structure is configured for hybrid laminar flow control and the micro pores in the perforated skin panel are configured to influence the ambient airflow over the outer surface to increase aerodynamic lift or reduce aerodynamic drag (Lachmann, column 1, lines 19-48, micropores are used to suck air from the boundary layer and thereby reduce drag).

    PNG
    media_image1.png
    263
    552
    media_image1.png
    Greyscale


	Regarding claim 16, Lachmann teaches the aerodynamic structure of claim 14, wherein the crack stopper elements include micro pores aligned with the micro pores of the perforated skin panel (Lachmann, figure 5, see callout above for micropores, column 3 lines 7-11, and column 4 lines 67-70,  perforations in outer surface strip and reinforcing strip are used to suck air through the skin and are hence aligned).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (US 2742247 A) in view of Kirkwood (US 5688426).
	Regarding claim 3, Lachmann teaches the aircraft structure according to claim 1, except: 
wherein a material forming the at least one elongate crack stopper element has a fatigue strength higher than a material forming the perforated panel.
Kirkwood teaches a structure wherein a material forming the at least one elongate element has a fatigue strength higher than a material forming the cap (Kirkwood, column 1, lines 34-38 and figure 1, elements 105 and 150, composite cap has a higher fatigue strength than the titanium section).
	Lachmann and Kirkwood are both considered analogous art as they are both in the same field of aircraft wing structure designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the perforated panel and crack stopper of .

Claim 4, 9, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (US 2742247 A) in view of Schmidt (US 7753312 B2).
	Regarding claim 4, Lachmann teaches the aircraft structure according to claim 1, except:
 wherein the at least one elongate crack stopper element includes at least one strip of fiber reinforced plastic (FRP) material.
Schmidt teaches a crack stopper element including at least one strip of fiber reinforced plastic (FRP) material (Schmidt, column 3 lines 59-67 and column 4 lines 15-22, reinforcing strip is made using a fiber bonded with a matrix made optionally with epoxy plastic).
	Lachmann and Schmidt are both considered analogous art as they are both in the same field of aircraft structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the crack stopping elements of Lachmann with the fiber reinforced plastic composition of the reinforcing strip of Schmidt in order to utilize the high fatigue strength of fiber reinforced plastic materials.

Regarding claim 9, teaches the aircraft structure according to claim 7 except: 
wherein at least some of the stiffeners are configured as crack stopper elements of the at least one elongate crack stopper element. 
Chiou teaches the stiffeners are configured as crack stopper elements of the at least one elongate crack stopper element (Chiou, figure 11, element 250, crack stopper integral with stiffener analog).


	Regarding claim 11, Lachmann as modified by Chiou teaches the aircraft structure according to claim 9, wherein the stiffeners are formed as crack stopper elements are shaped are shaped for crack stopping (Chiou, column 3, lines 14-16).

Regarding claim 12, Lachmann as modified by Chiou teaches the aircraft structure according to claim 11, wherein the stiffeners have an increased thickness at least at a head portion which is attached to the inner surface of the panel, wherein the increased thickness is a region of the stiffeners having a greater thickness than a region of the stiffeners away from the surface of the panel. (Chiou, column 3 lines 67 to column 4 line 1).

Regarding claim 18, Lachmann teaches the aerodynamic structure of claim 14, except: 
further comprising stiffeners extending in the spanwise direction, and the crack stopper elements are integral with the stiffeners.
	Chiou teaches further comprising stiffeners extending in the spanwise direction, and the crack stopper elements are integral with the stiffeners (Chiou, figure 11, element 250, crack stopper integral with stiffener analog).
Lachmann and Chiou are both considered analogous art as they are both in the same field of aircraft structural design. It would have been obvious before the effective filing date of the application .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (US 2742247 A) in view of Chiou (US 7798285 B2) as applied to claim 9 above, and further in view of Kirkwood (US 5688426).
	Regarding claim 10, Lachmann as modified by Chiou teaches the aircraft structure according to claim 9, except:
wherein the stiffeners configured as crack stopper elements are formed of a material having a fatigue strength higher than a material forming the perforated panel.

Kirkwood teaches a structure wherein a material forming the at least one elongate element has a fatigue strength higher than a material forming the panel (Kirkwood, column 1, lines 34-38 and figure 1, elements 105 and 150, composite cap has a higher fatigue strength than the titanium section).
	Lachmann as modified by Chiou and Kirkwood are both considered analogous art as they are both in the same field of aircraft wing structure designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the perforated panel and crack stopper of Lachmann as modified by Chiou with the respective titanium and composite material composition of Kirkwood in order to improve overall fatigue strength.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (US 2742247 A) in view of Bruno (US 4828206) .
	Regarding claim 8, Lachmann teaches the aircraft structure according to claim 7, except: 

	Bruno teaches an elongate crack stopper element including a plurality of crack stopper elements between the inner surface of the panel and at least some of the stiffeners (Bruno, figure 4, elements 44, 16, and 20; crack arrestment strips, rib stiffener, and outer skin).
	Lachmann and Bruno are both considered analogous art as they are both in the same field of aircraft structural reinforcement. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lachmann with the crack stopper elements sandwiched between the perforated panel and the stiffeners of Bruno in order to prevent the growth of cracks where the stiffeners attach to the outer skin panel.

	Regarding claim 17, Lachmann teaches the aircraft structure according to claim 14, except: 
further comprising stiffeners extending in the spanwise direction and the crack stopper elements are sandwiched between the stiffeners and the perforated skin panel.
Bruno teaches an elongate crack stopper element including a plurality of crack stopper elements between the inner surface of the perforated panel and at least some of the stiffeners (Bruno, figure 4, elements 44, 16, and 20; crack arrestment strips, rib stiffener, and outer skin).
Lachmann and Bruno are both considered analogous art as they are both in the same field of aircraft structural reinforcement. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lachmann with the crack stopper elements sandwiched between the perforated panel and the stiffeners of Bruno in order to prevent the growth of cracks where the stiffeners attach to the outer skin panel.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (US 2742247 A) in view of Meister (US 5899416) and Schmidt (US 7753312 B2).	
	Regarding claim 15, Lachmann teaches the aerodynamic structure of claim 14, except: 
wherein the perforated skin panel is metallic or a fiber metal laminate, and the crack stopper elements is a fiber reinforced plastic material.
Meister teaches a metallic or a fiber metal laminate perforated skin panel (Meister, column 1, lines 34-39, layer of perforated titanium over a fiberglass support structure).
Lachmann and Meister are both considered analogous art as they are both in the same field of aircraft structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lachmann with the fiber metal laminate perforated skin panel of Meister as a simple substitution of one known element for another to obtain predictable results.
Schmidt teaches a crack stopper element including at least one strip of fiber reinforced plastic (FRP) material (Schmidt, column 3 lines 59-67 and column 4 lines 15-22), reinforcing strip is made using a fiber bonded with a matrix made optionally with epoxy plastic).
	Lachmann as modified by Meister and Schmidt are both considered analogous art as they are both in the same field of aircraft structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the crack stopping elements of Lachmann as modified by Meister with the fiber reinforced plastic composition of the reinforcing strip of Schmidt in order to utilize the high fatigue strength of fiber reinforced plastic materials.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (US 2742247 A) in view of Geuning (US 10683084 B2).
Regarding claim 13, Lachmann teaches an aircraft comprising a fuselage and wings, wherein the aircraft structure according to claim 1, is arranged at the wings except:
where the structure is arranged at the vertical tail plane and/or at the horizontal tail plane.
	Guening teaches an aircraft comprising a fuselage and wings, wherein a boundary layer suction system (Guening, figure 2, item 20, boundary layer suction system), is arranged at the wings and/or at the vertical tail plane and/or at the horizontal tail plane (Guening, column 4 lines 43-53, figure 1, items 1, 4, 6, and 7; aircraft with a fuselage, wings, vertical tail, and horizontal tail where the Guening teaches the boundary layer suction system could be arranged).
Lachmann and Guening are both considered analogous art as they are both in the same field of aircraft boundary layer manipulation. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the boundary layer manipulation device of Lachmann by using it in the wing/tail surfaces of an aircraft with a fuselage, wing, vertical tail, and horizontal tail as shown in Guening in order to improve the aircraft stability and decrease drag in each of these surfaces.

Remarks
The objection to the abstract was not addressed in the applicant’s reply.

Response to Arguments
Applicant’s arguments, see page 6 lines 1-6, filed 1/12/2022, with respect to 
The missing comma in the specification
The objections to claims 5 and 14
The 35 USC 112b rejections of claim 12
have been fully considered and are persuasive.  These respective objections/rejections have been withdrawn. 

Applicant’s arguments with respect to the 35 USC 102 and 103 rejections of claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642